Citation Nr: 1046335	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a neurogenic bladder. 

2.  Entitlement to service connection for erectile dysfunction as 
secondary to the neurogenic bladder and medications. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU) prior to January 22, 2007.


REPRESENTATION

Veteran represented by:  Heather Vanhoose, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June to July 1959, 
and from April 1960 to September 1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from  August 2006 and September 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  By these rating actions, the RO 
denied, in part, entitlement to TDIU (August 2006), and 
entitlement to service connection for a neurogenic bladder and 
erectile dysfunction as secondary to a neurogenic bladder.  The 
Veteran appealed the above-cited rating actions to the Board.  

In January and October 2009, the Veteran and his spouse testified 
before a Decision Review Officer and the undersigned at hearings 
conducted at the Huntington, West Virginia RO.  Copies of the 
hearing transcripts are of record. 

By a February 2010 rating action, the RO effectuated a January 
2010 Board decision and awarded service connection for Meniere's 
disease with bilateral hearing loss and tinnitus and assigned a 
100 percent evaluation, effective January 22, 2007.  Thus, as a 
100 percent evaluation has been assigned from January 22, 2007, 
consideration of entitlement to TDIU prior to that date is moot.  
In light of the foregoing, the Board has re-characterized the 
TDIU issue as that reflected on the title page. 

Also on appeal before the Board in January 2010 was the issue of 
entitlement to service connection for a left knee disorder.  By 
an August 2010 rating action, the RO granted service connection 
for degenerative joint disease of the left knee and an initial 10 
percent evaluation was assigned, effective May 28, 2008--the date 
VA received the Veteran's initial claim for compensation for this 
disability.  As the Veteran has not disagreed with the above-
cited initial evaluation or effective date, this issue is no 
longer before the Board for appellate consideration.  Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

The issue of entitlement to TDIU prior to January 22, 2007 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO/Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  There is no credible and competent evidence of a nexus 
between any neurogenic bladder and the Veteran's currently 
diagnosed lower urinary tract symptoms (LUTS) and military 
service.

2.  The Veteran's currently diagnosed LUTS have been attributed 
to an enlarged prostate.  

3.  There is no service-connected neurogenic bladder disability 
to which current complaints of erectile dysfunction may be 
attributed. 


CONCLUSIONS OF LAW

1.  The criteria of entitlement to service connection for a 
neurogenic bladder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

2.  As service connection is denied for a neurogenic bladder, 
erectile dysfunction may not be considered secondary thereto for 
service connection purposes.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  With respect to the service connection 
claims on appeal, via a July 2008 pre-adjudication letter, the RO 
specifically notified him of the substance of the VCAA including 
the types of evidence necessary to establish this claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), the letter essentially satisfied the 
requirements of the VCAA by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Pre-adjudication notice as to the service connection claims on 
appeal was provided in a July 2008 letter.  This letter informed 
the Veteran to let VA know of any evidence he thought would 
support the claims; that it was his responsibility to ensure that 
VA received all requested records not in the possession of a 
Federal entity; and advised the Veteran of where to send any 
information required by VA.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was informed of the Dingess 
elements via a March 2006 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  The Veteran was provided pre-adjudication VCAA notice 
via the above-cited July 2008 letter.  Id.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of the Veteran's claims.  
Copies of the Veteran's service treatment records (STRs), as well 
as VA and private treatment reports, Social Security 
Administration records, and statements and hearing testimony of 
the Veteran and his spouse are of record.  

In January 2010, the Board remanded the claims to have the July 
2008 VA examiner augment his opinion with respect to the etiology 
of the Veteran's claimed neurogenic bladder and erectile 
dysfunction.  This opinion was provided in April 2010.  A copy of 
this opinion is of record. 

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the service connection claims discussed in the analysis below.  
In fact, on a September 2010 Supplemental Statement of the Case 
Notice Response Form, the Veteran indicated that he did not have 
any additional evidence to submit in support of his current 
appeal.  He requested that his case be returned to the Board for 
further appellate consideration as soon as possible.  VA has 
complied with the duty to assist requirements of the VCAA with 
respect to the claims.

Given these matters of record, the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 




II. Laws and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service- connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen. 38 C.F.R. 3.310 
(2009).

The amended 38 C.F.R. § 3.310, limits service connection on the 
basis of aggravation to those situations in which medical 
evidence created prior to the alleged aggravation establishes a 
baseline for the disability prior to aggravation. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

III. Merits Analysis

(i) Neurogenic Bladder

The Veteran contends that his neurogenic bladder is etiologically 
related to his period of military service.  He maintains that he 
had symptoms of his neurogenic bladder in service and that they 
have continued since service discharge.  There being no competent 
medical evidence otherwise supportive of the Veteran's 
contention, and the Veteran not being medically qualified to 
express an opinion as to the cause of his currently diagnosed 
LUTS, the preponderance of the competent and credible evidence is 
against the claim and the appeal will be denied.  

STRs show that in March 1962, the Veteran was seen in the 
dispensary with complaints of itching and burning at the end of 
his penis.  An impression of balananitis was entered.  An entry, 
dated in August 1962, contains a diagnosis of acute prostatitis.  
In May 1963, the Veteran returned to the dispensary with 
complaints of urgency and frequency of urination for the previous 
four to five months.  An impression of cystitis was entered.  An 
August 1963 service separation examination report reflects that 
the Veteran's genitourinary system was evaluated as "normal."  
On an August 1963 Report of Medical History, the Veteran 
indicated that he had had a bladder infection since July 1962, as 
well as frequent or painful urination.  The examining physician 
indicated that the Veteran had had an infection of the bladder in 
1962 that was symptomatic with frequent urination, sequelae at 
present.  

Post-service VA and private treatment and examination reports, 
dating from 1980 to 2010 reflect that the Veteran was initially 
diagnosed with a neurogenic bladder in 1988.  (See private 
treatment report, dated March 17, 1988 and July 2008 VA 
examination report, reflecting that the Veteran had been 
diagnosed with a neurogenic bladder in 1988).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and any medical 
complaints or documentation of a claimed disability is a factor 
that weighs against a claim for service connection).

With respect to the medical nexus in this case, there are two 
medical opinions that  were provided by the same VA physician and 
they are against the claim. In July 2008, the VA examiner opined 
that the Veteran's neurogenic bladder was not caused by his in-
service urinary tract infection.  However, the above-cited VA 
examiner did not provide an opinion as to whether it was at least 
as likely as not that the symptoms shown in service represented 
the onset of the currently claimed neurogenic bladder, nor did he 
comment on the above-cited 1963 Report of Medical History.  Thus, 
the Board remanded the claim to have the July 2008 VA examiner 
augment his opinion to be consistent with the foregoing.  (See 
January 2010 Board remand, page (pg.) 15).  This opinion was 
provided in April 2010.  After a comprehensive physical 
evaluation of the Veteran and extensive claims files review, to 
include the above-cited 1963 Report of Medical History, the VA 
physician determined that there was no evidence of any neurogenic 
bladder.  He further opined that the Veteran's LUTS were not 
caused by or related to his in-service urinary tract infection 
secondary to the in-service appendectomy, but to an enlarged 
prostate.  In formulating his opinion, the VA examiner reported 
that the etiology for a neurogenic bladder was multifactorial 
(e.g., spinal cord injury, multiple sclerosis, malignancy).  (See 
VA examination reports, dated in July 2008 and April 2010).  

The July 2008 and April 2010 VA opinions are uncontroverted and 
probative.  Absent competent evidence linking the Veteran's 
claimed neurogenic bladder and currently diagnosed LUTS to 
military service, service connection must be denied. 

The Board has carefully examined the VA examiner's reports, and 
finds that they are factually informed and highly probative as to 
the issue under consideration, primarily the April 2010 opinion.  
Thus, the Board's central inquiry in this matter has been 
satisfied.  Dyment v. West, 13 Vet. App. 141 (1999) (holding that 
remand not required where there was substantial compliance with 
remand directives).  

The VA physician's July 2008 and April 2010 opinions are clearly 
informed and probative.  In April 2010, the VA examiner had 
reviewed the Veteran's medical history and relevant medical 
literature.  Guerrieri v. Brown, 4 Vet. App. 467 (1993) 
(observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches); see Shipwash v. Brown, 8 Vet. App. 218 
(1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the 
duty of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).

As to the Veteran's contention regarding such a linkage, he is 
not medically qualified to render such an opinion.  The Board 
must determine the value of all evidence submitted, including lay 
and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The evaluation of evidence generally involves a 3-
step inquiry.  First, the Board must determine whether the 
evidence comes from a "competent" source.  The Board must then 
determine if the evidence is credible, or worthy of belief.  Barr 
v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  
Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge is not 
competent to render an opinion that his claimed neurogenic 
bladder is etiologically related to his period of military 
service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (observing laypersons not competent to state in-
service symptoms were indicative of rheumatic fever).  The Board 
finds the Veteran's allegations that he currently has a 
neurogenic bladder that is etiologically related to his period of 
military service not to be credible and contradicted by his prior 
statement to a private social worker in the late 1980's, wherein 
he indicated that it was the result of a post-service work-
related injury.  (See June 1989 report, prepared by Cathy Lambert 
Milton, M. S. W.). 

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, because the preponderance of the 
evidence is against the claim, this doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(ii) Erectile Dysfunction

With respect to the claim for service connection for erectile 
dysfunction, the Veteran does not contend that the claimed 
disability is etiologically related to his period of military 
service.  Rather, he maintains that it is secondary to a 
neurogenic bladder.  (Transcript (T.) at page (pg.) 28 and VA 
Form 21-4138, Statement in Support of Claim, dated and signed by 
the Veteran in May 2008).  
Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence of a 
nexus between the two.  38 C.F.R. § 3.310 (2010).  

Inasmuch as the Board has already denied service connection for a 
neurogenic bladder in the preceding analysis, service connection 
for this disability has not been established.  Thus, a threshold 
legal requirement for establishing secondary service connection 
for erectile dysfunction is not met.  Accordingly, the claim of 
service connection for erectile dysfunction as secondary to a 
neurogenic bladder must be denied because it lacks legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a neurogenic bladder is denied. 

Service connection for erectile dysfunction as secondary to a 
neurogenic bladder and medications is denied. 


REMAND

The Board finds that it must remand the claim of entitlement to 
TDIU prior to January 22, 2007 on appeal for appropriate medical 
clarification.  Accordingly, further appellate consideration will 
be deferred and this issue is remanded to the AMC/RO for action 
as described in the directives outlined in the indented 
paragraphs below.  On September 27, 2006, VA received the 
Veteran's initial claim for TDIU.  (See VA Form 21-8940, 
Veteran's application For Increased Compensation Based on 
Unemployability, received by VA on September 27, 2006).  By a 
February 2010 rating action, the RO effectuated a January 2010 
Board decision and awarded service connection for Meniere's 
disease with bilateral hearing loss and tinnitus and assigned a 
100 percent evaluation, effective January 22, 2007.  Thus, as a 
100 percent evaluation has been assigned from January 22, 2007, 
consideration of entitlement to TDIU prior to that date is moot.  
Prior to January 22, 2007, service connection was in effect for 
PTSD and a right knee disorder, evaluated as 50 and 10 percent 
disabling, respectively.  (See February 2010 rating action, 
wherein the RO awarded service connection for a right knee 
disorder and assigned an initial 10 percent evaluation, effective 
September 15, 2005).  The combined service-connected evaluation 
was 60 percent.  

VA and private medical evidence for the period prior to January 
22, 2007 contains, in part, the Veteran's assertion that he had 
been unable to work since 1985 "mostly" due to a post-service 
back injury.  (See July 2004, prepared by Ahmed D. Faheem, M. 
D.).  In contrast, a July 2005 VA examiner opined, after having 
diagnosed the Veteran with PTSD that was associated with 
moderately severe to severe major depression, that his 
"[p]hysical and emotional condition had affected him socially, 
industrially as well as occupationally.  Matter being further 
compounded by his numerous physical problems, include poor 
hearing and back pain."  (See July 2005 VA PTSD examination 
report).  However, none of the private and VA medical evidence in 
the claims folders directly and definitively addresses the 
Veteran's employability for the period prior to January 22, 2007.  
The Board notes that the Veteran had completed eight (8) years of 
grade school education, had reportedly last worked full-time in 
1985, and had occupational experience as a supervisor for a 
construction company.  

On remand, a VA examiner should review the claims folders to 
determine whether the Veteran's service-connected disabilities as 
a whole (i.e., PTSD and right knee disorder, evaluated as 50 and 
10 percent disabling, respectively) rendered him unemployable 
prior to January 22, 2007 taking into account his educational and 
occupational history.  See Chotta v. Peake, 22 Vet. App. 80 
(2008) (holding that the duty to assist may  include development 
of medical evidence through a retrospective medical evaluation 
where there is a lack of medical evidence for the relevant time 
period).  




Accordingly, the case is REMANDED for the following action:

1.  Send the claims files to an appropriate 
VA clinician to  determine the impact his 
service- connected disabilities as a whole 
had on his ability to secure or maintain 
gainful employment prior to January 22, 
2007 (the Veteran had completed eight years 
of grade school, had experience working as 
a supervisor for a construction company and 
had reportedly last worked full-time in 
1985).  

In reaching the above-requested opinion, 
the examiner is reminded that prior to 
January 22, 2007, service connection was in 
effect for PTSD and right knee disorder, 
evaluated as 50 and 10 percent disabling, 
respectively.  

The VA examiner is also requested to 
comment on the following evidence: (a) July 
2004, prepared by Ahmed D. Faheem, M. D, 
containing the Veteran's statement that he 
had been unable to work since 1985 
"mostly" due to a post-service back 
injury; and, (b) July 2005 VA examination 
report, wherein a VA examiner opined, after 
having diagnosed the Veteran with PTSD that 
was associated with moderately severe to 
severe major depression, that his 
"[p]hysical and emotional condition had 
affected him socially, industrially as well 
as occupationally.  Matter being further 
compounded by his numerous physical 
problems, include poor hearing and back 
pain."  

The claims folders, including a copy of 
this Remand, must be made available to the 
examiner.  The examiner must indicate that 
the claims folders has been reviewed.

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim of entitlement to 
TDIU prior to January 22, 2007.  If further 
action remains adverse to the Veteran, 
provide the Veteran and his attorney with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


